Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2020 has been entered.
Response to Arguments
Applicant’s amendment and arguments filed 12/10/2020, with respect to the claim rejection set forth in the Final Rejection mailed 09/11/2020 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Krishnan et al. (2015/0089590).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 8-10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Krishnan et al. (2015/0089590).
Regarding Claims 1 and 9, Krishnan discloses a method of programming an implantable medical device (IMD) (Abstract; par. [0034]), comprising conducting a first communication session between the IMD and an external programming (EP) device and receiving first programming data by the IMD from the external programming device to provide therapeutic operations according to at least one instance of settings data during the first communication session. For instance, Krishnan describes a scenario in which a preregistered EP establishes a communication session with an IMD and programs the IMD during this session (par. [0084]). Then, Krishnan discloses another scenario that can occur at a later point in time which a smart phone or other device is not present or is disconnected (i.e. offline) (par. [0086]). In this subsequent communication, the EP sends data to the IMD that defines limitations for reprogramming the IMD, namely a master secret code (par. [0089]). The IMD will then receive programming data from the 
In regards to Claim 8, Krishnan discloses the first session occurs with the presence of a smartphone or other mobile device and the programming data is validated based on cryptographic keys signed by the EP (par. [0084]).
Regarding Claim 10, Krishnan discloses the programming data provided when the remote device (i.e. smartphone or other mobile device) is offline is temporary via a temporary validation key (par. [0089]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan et al. (2015/0089590) in view of Goetz et al. (2016/0342762).
In regards to Claim 2, Krishnan discloses all of the claimed invention except for limiting, in the second programming data, a range of pulse amplitude values. However, Goetz discloses tracking usage data of the device and in response to usage data, providing communications to an IMD that not only can limit the reprogramming of the device by the patient but also can include data such as predefined ranges to which the pulse amplitude values can be adjusted for the purpose of promoting patient safety as well as therapy efficacy (par. [0010, 0034, 0045, 0106]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in the Krishnan reference to include limiting pulse amplitude value ranges using a programming session, as taught and suggested by Goetz, for the purpose of promoting patient safety as well as therapy efficacy.
With regards to Claim 3, Krishnan discloses all of the claimed invention except for limiting, in the second programming data, one or more electrode settings. However,  Goetz discloses tracking usage data of the device and in response to usage data, providing communications to an IMD that not only can limit the reprogramming of the device by the patient but also can include data such as which electrode combinations to activate (par. [ 0034-0037, 0045, 0055-0058]) for the purpose of promoting patient safety as well as therapy efficacy. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Krishnan reference to include selecting 
Regarding Claim 4, Krishnan discloses all of the claimed invention except for identifying, in the second programming data, one or more stimulation patterns that cause undesired neuronal synchronization or kindling. However, Goetz discloses tracking usage data of the device and in response to usage data, providing communications to an IMD that can monitor therapy efficacy of a nuerostimulation device and therefore identify which stimulation patterns produced the most desirable results and least desirable results (par. [ 0045-0048, 0067]) for the purpose of promoting patient safety as well as therapy efficacy. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in the Krishnan reference to include monitoring therapy efficacy of a nuerostimulation device and therefore identifying which stimulation patterns produced the most desirable results and least desirable results, as taught and suggested by Goetz, for the purpose of promoting patient safety as well as therapy efficacy.
In regards to Claim 7, Krishnan discloses all of the claimed invention except for limiting, in the second programming data, for provision of a pharmaceutic agent to the patient. However, Goetz discloses tracking usage data of the device and in response to usage data, providing communications to an IMD that can limit the application of a pharmaceutic agent for the purpose of promoting patient safety as well as therapy efficacy (par. [0033-0034, 0078, 0101]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed .

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan et al. (2015/0089590) in view of Ding et al. (2007/0150013).
Regarding claims 5 and 6, Krishnan does not teach programming data that identifies one or more cardiac resynchronization therapies. However, Ding teaches a programmer (par. [0009]) for programming data that identifies one or more cardiac resynchronization therapies (Abstract; para [0018]-[0020]), which provides the benefit of allowing a clinician to optimize cardiac therapy over time. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in the Krishnan reference to include the c control of cardiac resynchronization therapies, as taught and suggested by Ding, for the purpose of allowing the programmer to optimize various types of therapy over time and not just a single type of therapy, i.e. neurostimulation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419.  The examiner can normally be reached on Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLEN PORTER/Primary Examiner, Art Unit 3792